NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 10a0008n.06

                                              No. 08-4384                                     FILED
                                                                                          Jan 05, 2010
                             UNITED STATES COURT OF APPEALS                         LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT

TIMOTHY D. DOTSON,

        Plaintiff-Appellant,                                  ON APPEAL FROM THE
                                                              UNITED STATES DISTRICT
v.                                                            COURT FOR THE SOUTHERN
                                                              DISTRICT OF OHIO
N. EDWARD LANE, JR., et al.,

        Defendants-Appellees.

                                                         /

Before: MARTIN and WHITE, Circuit Judges, and ZOUHARY, District Judge.*

        BOYCE F. MARTIN, JR., Circuit Judge. Timothy Dotson appeals a district court’s sua

sponte dismissal of his claim against appellees Judge N. Edward Lane, Jr., Kevin Rings, and James

W. Adams under 28 U.S.C. § 1985. As Dotson’s claims of civil rights violations resulting in his

conviction would have required the district court to set aside his criminal conviction by the state of

Ohio, the district court did not err in finding that his sole course of relief was that of a writ of habeas

corpus. However, the district court did err by failing to give notice that it intended to treat Dotson’s

civil rights claim as a habeas petition. We therefore AFFIRM the district court’s dismissal of

Dotson’s civil rights claim and VACATE the district court’s order to the extent that it purports to

address a habeas petition.

                                                    I.


        *
           The Honorable Jack Zouhary, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 08-4384
Dotson v. N. Lane, Jr, et al.
Page 2

       On December 21, 1989, Dotson pled guilty to two counts of rape, two counts of sexual

imposition, and two counts of gross sexual imposition and was sentenced to 10-25 years with an

additional 5 years to run concurrent. Rings was the prosecuting attorney and Adams represented

Dotson in his hearing before the Washington County Court of Common Pleas. He is presently

incarcerated at the Chillicothe Correctional Institution in Ohio. On October 13, 1993, Judge Lane

was assigned to preside over the case.

       On April 25, 2008, Dotson filed a 42 U.S.C. § 1985 case seeking substantial money damages

against Judge Lane, Rings, and Adams for civil rights violations. Dotson’s first complaint alleges

that, pursuant to 28 U.S.C. § 1983, “[b]y fraud and deception,” Judge Lane, Ring, and Adams “have

held and convinced Dotson to serve time for a crime that never happened.” On May 8th, Dotson

moved to correct a clerical error in the civil cover sheet which stated that the action was based on

section 1983, rather than section 1985.

       On May 13th, United States Magistrate Judge Mark Abel filed his Report and

Recommendation regarding Dotson’s district court case. In his report, Magistrate Judge Abel noted

that the district court was treating Dotson’s civil rights complaint as a habeas petition under 42

U.S.C. § 2254. The Report and Recommendation stated that, although Dotson’s complaint requested

only money damages, any decision in Dotson’s favor would invalidate his conviction and sentence.

Magistrate Judge Abel concluded that Dotson’s sole remedy was habeas corpus. Magistrate Judge

Abel further concluded that Dotson’s filing exceeded the one-year statute of limitations for habeas

cases, 42 U.S.C. § 2254(d)(1), and should be summarily dismissed.
No. 08-4384
Dotson v. N. Lane, Jr, et al.
Page 3

       On May 20th, Dotson filed an objection, taking issue with the court’s characterization of his

case as having been brought under section 1983 rather than under section 1985. Dotson also

objected to the court’s construing his filing as a habeas petition and argued that he was not a “state

prisoner” within the meaning of section 2254 because he is in state custody pursuant to the judgment

of a county court rather than a court exercising state-wide jurisdiction.

       On August 27th, upon de novo review of the Report and Recommendation, United States

District Judge George Smith filed an order adopting the Report and Recommendation, stating that

Dotson’s filing challenged his confinement and that, therefore, Dotson’s “sole federal remedy is

habeas corpus.” As Dotson’s petition was filed over a year after AEDPA’s effective date, April 24,

1996, it appeared untimely, and the district court dismissed Dotson’s claims sua sponte. The district

court filed its judgment order on August 28th.

       On September 3rd, Dotson filed a motion for relief from the district court’s judgment,

repeating the arguments posed in the previous filing. The district court denied the motion on

September 8th. The district court found Dotson’s argument that he is not a “state prisoner”

unavailing as he is an inmate at the Chillicothe Correctional Institution, an Ohio state prison.

       Dotson timely filed a notice of appeal and a statement of indigence on September 9th. On

September 24th, the district court entered an order denying Dotson’s application for leave to appeal

in forma pauperis, reasoning that his appeal was frivolous. On April 6, 2009, we granted Dotson’s

motion to proceed in forma pauperis when we granted his certificate of appealability.

                                                 II.
No. 08-4384
Dotson v. N. Lane, Jr, et al.
Page 4

       Dotson claims that the district court erred in construing his suit, filed under section 1985,1

as a habeas petition.

       We review questions of law de novo. United States v. Clark, 257 F. App’x 991, 992 (6th Cir.

2007) (citing Ornelas v. United States, 517 U.S. 690, 699 (1996)).

       The district court held that the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477

(1994), barred Dotson’s claims for damages under 42 U.S.C. § 1983. Under Heck and its progeny,

a state prisoner cannot state a cognizable claim under sections 1983 or 1985 “if a ruling on his claim

would necessarily imply the invalidity of his conviction and confinement until such time that the

conviction is reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal, or called into question by a federal court’s issuance of a writ of habeas corpus.” Lanier v.

Bryant, 332 F.3d 999, 1005-06 (6th Cir. 2003) (citing Heck, 512 U.S. at 486-87) (extending Heck

to apply to claims under section 1985); Hunt v. Hutting, 187 F.3d 635 (Table), 1999 WL 623735,

at *1 (6th Cir. Aug. 11,1999). Dotson seeks monetary damages arising out of his conviction and

claims no injury distinct from his conviction. Since he essentially attacks the lawfulness of his

conviction without first having that conviction set aside, his tendered complaint failed to state a

claim under Heck. Thus, as Dotson could not bring a claim under either section 1983 or section




       1
         We must first note that the district court did err in referring to Dotson’s claim as a section
1983 claim rather than a section 1985 claim as he had previously filed a motion to correct the clerical
error mis-classifying this claim. However, for the reasons below, this error was harmless as his
claims fail whether they are classified under section 1983 or section 1985.
No. 08-4384
Dotson v. N. Lane, Jr, et al.
Page 5

19852 without first having his conviction set aside, Dotson’s sole avenue of relief is that of a writ of

habeas corpus.3

       Dotson argues that the district court failed to construe his complaint liberally in reading it as

a request for a writ of habeas corpus with its attendant procedural restrictions. Dotson is correct that

courts must liberally construe documents submitted by pro se litigants. Erickson v. Pardus, 551 U.S.
89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Here, the court did so by

ascribing to Dotson his only viable claim: that of a habeas petition.



       2
           Even if he had been able to proceed with a claim under section 1985, Dotson’s claim was
not filed within the relevant statute of limitations. For cases brought pursuant to section 1985, courts
borrow the applicable state statute of limitations. See Goodman v. Lukens Steel Co., 482 U.S. 656,
660–61 (1987) (directing federal courts to apply the most appropriate or analogous state statute of
limitations in §§ 1981-1985 actions). A two-year statute of limitations applies to section 1985 cases
brought in the state of Ohio. See, e.g., Ashiegbu v. Purviance, 74 F. Supp. 2d 740, 747 (S.D. Ohio
1998). While statutes of limitations and tolling principles are governed by state law, the question
of when a federal civil rights claim accrues remains one of federal law. See LRL Prop. v. Portage
Metro Hous. Auth., 55 F.3d 1097, 1107 (6th Cir. 1995). In general, a civil rights claim for relief
accrues when the plaintiff knows or has reason to know of the injury that is the basis of his action.
Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991). “A plaintiff has reason to know
of his injury when he should have discovered it through the exercise of reasonable diligence.” Sevier
v. Turner, 742 F.2d 262, 273 (6th Cir. 1984). Here, the wrongdoing complained of accrued in 1989
when Dotson pled guilty and was convicted. Dotson did not file his complaint in this case until
April 25, 2008, more than sixteen years after the statute of limitations expired on his claim under
section 1985. Dotson also failed to state a claim under section 1985 because he did not allege that
the conspiracy was motivated by racial or other class-based invidiously discriminatory animus. See
Griffin v. Breckenridge, 403 U.S. 88, 102–03 (1971); Dunn v. Tennessee, 697 F.2d 121, 124 (6th Cir.
1982), cert. denied, 460 U.S. 1086 (1983).
       3
          Dotson argues that, because he was sentenced by a county court rather than by a state court,
he does not qualify as a “state prisoner” under section 2254 for habeas relief. However, as county
courts are arms of the state courts and he was being held in state prison, Dotson is a state prisoner
for the purposes of habeas relief. See, e.g., Brainwaite v. Eberlin, 2008 WL 2844712, at *3 (N.D.
Ohio July 22, 2008) (stating that the petitioner was a state prisoner following his guilty plea and
sentences in the Stark County Court of Common Pleas).
No. 08-4384
Dotson v. N. Lane, Jr, et al.
Page 6

        However, the district court erred in not giving Dotson notice that it intended to treat his civil

rights petition as a habeas claim. Martin v. Overton, 391 F.3d 710, 713 (6th Cir. 2004). Because

of the potential prejudice against a prisoner’s ability to bring “second or successive” section 2254

petitions, Dotson had a right to decide whether he wanted his civil action to be treated as a habeas

petition or whether he wanted to preserve the opportunity to file an initial petition. Id. Though

Dotson’s filing may have been untimely as a habeas petition, the record does not reveal when

Dotson’s conviction became final, whether the limitation period was subject to statutory tolling, or

whether there was any basis for equitable tolling. Most importantly, Dotson has not had the

opportunity to argue the timeliness issue. See Day v. McDonough, 547 U.S. 198, 210 (2006) (before

acting sua sponte to dismiss a petition based on the statute of limitations, a district court must afford

the parties fair notice and an opportunity to respond). Thus, dismissal of Dotson’s claims as an

untimely habeas petition was inappropriate.

                                                  III.

        For the foregoing reasons, we AFFIRM the district court’s dismissal of Dotson’s civil rights

claim and VACATE the district court’s order to the extent that it purports to address a habeas

petition.